Blanchard, J.
This is an appeal from a judgment of the Municipal Court, eleventh district, borough of Manhattan, in favor of plaintiff for $169.15. The action was brought to recover $500 *200damages for certain household goods stored with defendant, and sold by him without notice to the plaintiff. The defendant admitted the storage of the goods, but denied they were worth $500; and alleged that, after seventeen months’ storage was due, he sold the goods and, after advertising and proceeding in the manner described by statute, realized $52.40.
The evidence as to the value of the goods sold was not entirely satisfactory, but there is evidence to support the conclusion of the trial court, and the judgment should not be disturbed on that ground.
The defendant made no attempt to prove compliance with the statute in respect of sales to satisfy his lien. Chapter 369 of the Laws of 1899, amending section 81 of chapter 418 of the Laws of 1897, in relation to sales of personal property to satisfy liens, provides specifically that the lienor shall serve a notice upon the owner, personally, if he can by due diligence be found, otherwise by mailing to him at his last known place of residence. Such notice shall contain a statement as to the nature of the debt or the agreement under which the lien arose, with an itemized statement of the claim and the time when due, a brief description of the personal property against which the lien exists, its estimated value and the amount of such lien at the date of notice. Such notice must be verified by the lienor to the effect that the lien is valid, that the debt upon which the lien is founded is due and has not been paid, and that the facts stated in the notice are true to the best of his knowledge and belief. After the time for the payment of the lien specified in said notice has expired, notice of sale shall be given describing the property to be sold. In none of the foregoing respects was the statute complied with, and it follows that the judgment must be affirmed, with costs.
Andrews, P. J., and O’Gorman, L, concur.
Judgment affirmed, with costs.